3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 1-20 are pending and have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1, 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Anran et al. (CN108231901A – hereinafter Anran. Attached document “Anran” has been used for citations) in view of Wang et al. (US 20190094176 A1 – hereinafter Wang).
Regarding Claim 1, Anran teaches a semiconductor sensor (see the entire document; annotated Fig. 10; specifically, pages 5-16, and as cited below), comprising:

    PNG
    media_image1.png
    282
    553
    media_image1.png
    Greyscale

Anran – annotated Fig. 10
a source element (107; annotated Fig. 10; bottom of page 7, page 8);
a drain element (109);
a semiconductor channel element (108) between the source element (107) and the drain element (109) for forming an electrically conductive channel;
a first insulator (110) between the semiconductor channel element (108) and a solution to be sensed (Active group under Capture probe; see top of page 5, top of page 12 – “such as surrounding liquid”);
a reference electrode (Capture probe; see also top of page 15) configured to be in contact with the solution, the reference electrode being configured to set an electric potential of the solution (due to VG);
a bias voltage source (VG) for generating an external sensor bias voltage for electrically biasing the reference electrode (Capture probe); and
a sensing surface (Active film surface – “capture probe is formed in the active film surface, wherein, on the capture probe and the active film Active group is combined Active group – note that Fig. 10 shows a bias voltage VG causes a potential at the Capture probe that interaction with the solution below the Capture probe – see page 15),
wherein the semiconductor sensor comprises a ferroelectric capacitance element (112) for generating a negative capacitance (see page 15-16), and wherein the ferroelectric capacitance element (112) is placed between the bias voltage source (VG) and the reference electrode (Capture probe – see annotated Fig. 10).
But, Anran does not expressly disclose the ferroelectric capacitance for providing a differential gain between the external sensor bias voltage and an internal sensor bias voltage sensed at a surface of the channel element facing the first insulator.
In a related art, Wang (since Wang teaches pH sensor – see Wang [0070]) teaches ion detection performed in a pH-environment where it is ensured that he measured variation of the gain comes from a variation of the ion concentration (Wang – Fig. 5 – gain vs pH value plot; [0070] – Note: page 13 of the applicant’s specification states that “it is possible to measure the peak shift of the NC gain for measuring the ion concentration in the solution being tested. In this manner the pH value of the liquid can be measured”. Therefore, Wang’s pH measurement is similar to claimed limitation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the details of pH Wang into Anran.
The ordinary artisan would have been motivated to integrate teachings of Wang into Anran structure in the manner set forth above for, at least, this integration provides the details of how the gain is modulated as a function of ion concentration rather than the pH value (Wang – [0070]). Therefore, this combination provides to one skilled in the art to vary ion concentration in order to vary gains.
Regarding Claim 6, the combination of Anran and Wang the sensor according to claim 1, wherein the sensor further comprises a measurement unit arranged to measure a peak shift of the differential gain along an axis representing the external sensor bias voltage for measuring an analyte concentration in the solution (Wang – Fig. 5 – gain vs pH value plot; [0070] – Note: page 13 of the applicant’s specification states that “it is possible to measure the peak shift of the NC gain for measuring the ion concentration in the solution being tested. In this manner the pH value of the liquid can be measured”. Therefore, Wang’s pH measurement is similar to claimed limitation).
Regarding Claim 7, the combination of Anran and Wang teaches the sensor according to claim 1, wherein the sensor is one of the following: an ion-sensitive field-effect transistor, a chemical field-effect transistor, field-effect transistor-based biosensor and a tunnel field-effect transistor (Anran the field-effect transistor is a chemical field-effect transistor since it uses an active group of chemicals – see page 6).
Regarding Claim 8, the combination of Anran and Wang teaches the sensor according to claim 1, wherein the sensor comprises an electrically conductive layer Anran Fig. 10 – conductive layer 111) between the ferroelectric capacitance element (ferroelectric substance 112) and the first insulator (dielectric 110).
Regarding Claim 9, the combination of Anran and Wang teaches the sensor according to claim 1, wherein the sensor comprises an extended gate configuration (Anran annotated Fig. 10; page 9) such that an electrically conductive layer (Capture probe) is provided on the outside of the sensor and faces the solution, the electrically conductive layer (Capture probe) being conductively connected to the first insulator (110) – (annotated Fig. 10 – since the Capture probe when biased by VG, turns on the transistor below – that is activating the channel (channel 108), the Capture probe is electrically connected to dielectric 110).
Regarding Claim 10, the combination of Anran and Wang teaches the sensor according to claim 1, wherein the thickness of the channel element is less than 100 nm (Anran “the width of the channel region 108 of formation is between 20~50nm” – top page 10) and/or the channel element is fully depleted.
Regarding Claim 11, the combination of Anran and Wang teaches he sensor according to claim 1, wherein the sensor further comprises a base substrate (Anran Fig. 3 shown below – 101 – see page 9 for details) and a buried oxide layer (102), which is between the base substrate (101) and the channel element (108).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Anran in view of Wang and in further view of Hodges et al. (US 20110147723 A1 – hereinafter Hodges).
Regarding Claim 2, the combination of Anran and Wang teaches claim 1 from which claim 2 depends.
	But, the combination does not expressly disclose the details of how a biosensor’s ferroelectric capacitance works, that is wherein the negative capacitance is matched with a stabilising capacitance of the sensor such that an overall capacitance of the sensor consisting of the negative capacitance and the stabilising capacitance is positive.
	In a related art, Hodges (since Hodges also teaches biosensor – see Hodges [0003], [0028]) teaches by applying a voltage to the ferroelectric layer (negative capacitance), the polarization can be made to increase without limit until the lattice gets “locked in” with a high self-generating internal polarization. A positive capacitor sees a terminal voltage equal to the applied voltage plus a feedback voltage proportional to the charge of the capacitor (Hodges [0055]). Furthermore, “If the circuit is stabilized by putting a positive oxide capacitance Cs in series with the negative capacitor so that the overall capacitance [C.sub.s.sup.-1+C.sub.ins.sup.-1].sup.-1 is positive” - (Hodges [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the details of the workings of a biosensor as taught by Hodges into the combination of Anran and Wang.
The ordinary artisan would have been motivated to integrate teachings of Hodges into the combination of Anran and Wang structure in the manner set forth above for, at least, this integration provide the details of the circuits functionalities of a biosensor where “this negative capacitance in series with a positive capacitor creates a much higher currents are possible at lower EM field densities than can possibly be achieved with the conduction currents formed by a conventional antenna” – see Hodges [0058].

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Anran in view of Wang and in further view of Park et al. (US 20140027314 A1 – hereinafter Park).
	Regarding Claim 3, the combination of Anran and Wang teaches claim 1 from which claim 3 depends.
But, the combination does not expressly disclose the sensor according to claim 1, wherein the external sensor bias voltage is a periodic signal.
In a related art, Park (since Park also teaches biosensor – see Park [0039]) teaches using a sine waveform (since wave is a periodic signal as is well known in the art) as the stimulus bias voltage –“ when a stimuli source applies an electric stimulus having a sine waveform” – Park – [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the details biasing a biosensor using a periodic signal (sine wave) as the stimulus as taught by Park into the combination of Anran and Wang structure.
The ordinary artisan would have been motivated to integrate teachings of Park into the combination of Anran and Wang structure in the manner set forth above for, at Park [0067]-[0071] for the details of operations of the biosensor.
Regarding Claim 4, the combination of Anran, Wang and Park teaches the sensor according to claim 3, wherein the periodic signal has one of the following waveform shapes: sawtooth, sine and triangle (Park “a sine waveform” – [0080]).
Regarding Claim 5, the combination of Anran, Wang and Park teaches wherein the sensor further comprises a measurement unit arranged to measure electric current in the channel element at given periodic time intervals such that the value of the external sensor bias voltage is substantially constant for different current measurements (Park shows in Fig. 11(c) during a current measurement when a stimuli source having a since waveform. Note that the input (stimuli) stays constant for half the period while the sensing is performed. – see Park – [0080] for details).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Anran in view of Wang and in further view of Park.
	Regarding Claim 12, the combination of Anran and Wang teaches claim 1 from which claim 12 depends.
But, the combination does not expressly disclose applying a periodic external sensor bias voltage to the reference electrode for electrically biasing the reference electrode; and measuring electric current in the channel element at given periodic time intervals such that the value of the external sensor bias voltage is substantially constant and/or measuring a peak shift of the differential gain along an axis representing the external sensor bias voltage for measuring an analyte concentration in the solution.
 In a related art, Park (since Park also teaches biosensor – see Park [0039]) teaches applying a sine waveform (since wave is a periodic signal as is well known) as the stimulus bias voltage –“ when a stimuli source applies an electric stimulus having a sine waveform” – Park – [0080]) and sensing is performed for t0 to 500 mse (interval) ([0080], also see [0067] for sensing of electric charge. See also Fig. 11(c) for sensing charge (electric current) for the interval).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the details biasing a biosensor using a periodic signal (sine wave) as the stimulus as taught by Park into the combination of Anran and Wang structure.
The ordinary artisan would have been motivated to integrate teachings of Park into the combination of Anran and Wang structure in the manner set forth above for, at least, this integration provides the details of using a sine wave as the stimulus to a biosensor so that the output of the biosensor can be observed as a function of time to characterize the performance of the biosensor as is well-known in the art – see Park [0067]-[0071] for the details of operations of the biosensor.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Anran in view of Wang and in further view of Yang et al. (US 20180059051 A1 – hereinafter Yang).
Regarding Claim 13, the combination of Anran and Wang teaches claim 1 from which claim 13 depends.
But, the combination does not expressly disclose a wearable device comprising the sensor.
However, biosensors are widely used in modern “smart” phones as is also taught by Yang (see entire Yang, specifically [00400] – “The biosensors can be used for non-invasive health monitoring and are wearable. In some embodiments, for example, the biosensors can be used to measure pH and glucose levels”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the combination of Anran and Wang biosensor into Yang’s wearable device.
The ordinary artisan would have been motivated to integrate teachings of the combination of Anran, Wang and Yang in the manner set forth above for, at least, this integration provides real-time detection of “heart rate and glucose levels” (Yang [0003]) which is being widely used in the modern world today.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Anran in view of Wang, Hodges and in further view of Yang.
Regarding Claim 14, the combination of Anran, Wang and Hodges teaches claim 2 from which claim 14 depends.
But, the combination does not expressly disclose a wearable device comprising the sensor.
Yang (see entire Yang, specifically [00400 – “The biosensors can be used for non-invasive health monitoring and are wearable. In some embodiments, for example, the biosensors can be used to measure pH and glucose levels”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the combination of Anran, Wang and Hodges biosensor into Yang’s wearable device.
The ordinary artisan would have been motivated to integrate teachings of the combination of Anran, Wang and Hodges into Yang in the manner set forth above for, at least, this integration provides real-time detection of “heart rate and glucose levels” (Yang [0003]) which is being widely used in the modern world today.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Anran in view of Wang, Park and in further view of Yang.
Regarding Claim 15, the combination of Anran, Wang and Park teaches claim 3 from which claim 15 depends.
But, the combination does not expressly disclose a wearable device comprising the sensor.
However, biosensors are widely used in modern “smart” phones as is also taught by Yang (see entire Yang, specifically [00400 – “The biosensors can be used for non-invasive health monitoring and are wearable. In some embodiments, for example, the biosensors can be used to measure pH and glucose levels”).
the combination of Anran, Wang and Park biosensor into Yang’s wearable device.
The ordinary artisan would have been motivated to integrate teachings of the combination of Anran, Wang and Park into Yang in the manner set forth above for, at least, this integration provides real-time detection of “heart rate and glucose levels” (Yang [0003]) which is being widely used in the modern world today.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Anran in view of Wang, Park and in further view of Yang.
Regarding Claim 16, the combination of Anran, Wang and Park teaches claim 4 from which claim 16 depends.
But, the combination does not expressly disclose a wearable device comprising the sensor.
However, biosensors are widely used in modern “smart” phones as is also taught by Yang (see entire Yang, specifically [00400 – “The biosensors can be used for non-invasive health monitoring and are wearable. In some embodiments, for example, the biosensors can be used to measure pH and glucose levels”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the combination of Anran, Wang and Park biosensor into Yang’s wearable device.
The ordinary artisan would have been motivated to integrate teachings of the combination of Anran, Wang and Park into Yang in the manner set forth above for, at Yang [0003]) which is being widely used in the modern world today.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Anran in view of Wang, Park and in further view of Yang.
Regarding Claim 17, the combination of Anran, Wang and Park teaches claim 5 from which claim 17 depends.
But, the combination does not expressly disclose a wearable device comprising the sensor.
However, biosensors are widely used in modern “smart” phones as is also taught by Yang (see entire Yang, specifically [00400 – “The biosensors can be used for non-invasive health monitoring and are wearable. In some embodiments, for example, the biosensors can be used to measure pH and glucose levels”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the combination of Anran, Wang and Park biosensor into Yang’s wearable device.
The ordinary artisan would have been motivated to integrate teachings of the combination of Anran, Wang and Park into Yang in the manner set forth above for, at least, this integration provides real-time detection of “heart rate and glucose levels” (Yang [0003]) which is being widely used in the modern world today.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Anran in view of Wang and in further view of Yang.
Regarding Claim 18, the combination of Anran and Wang teaches claim 6 from which claim 18 depends.
But, the combination does not expressly disclose a wearable device comprising the sensor.
However, biosensors are widely used in modern “smart” phones as is also taught by Yang (see entire Yang, specifically [00400 – “The biosensors can be used for non-invasive health monitoring and are wearable. In some embodiments, for example, the biosensors can be used to measure pH and glucose levels”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate Anran and Wang’s biosensor into Yang’s wearable device.
The ordinary artisan would have been motivated to integrate teachings of Anran and Wang into Yang in the manner set forth above for, at least, this integration provides real-time detection of “heart rate and glucose levels” (Yang [0003]) which is being widely used in the modern world today.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Anran in view of Wang and in further view of Yang.
Regarding Claim 19, the combination of Anran and Wang teaches claim 1 from which 7 depends.
But, Anran not expressly disclose a wearable device comprising the sensor.
However, biosensors are widely used in modern “smart” phones as is also taught by Yang (see entire Yang, specifically [00400 – “The biosensors can be used for non-health monitoring and are wearable. In some embodiments, for example, the biosensors can be used to measure pH and glucose levels”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate Anran, Wang biosensor into Yang’s wearable device.
The ordinary artisan would have been motivated to integrate teachings of the combination of Anran and Wang into Yang in the manner set forth above for, at least, this integration provides real-time detection of “heart rate and glucose levels” (Yang [0003]) which is being widely used in the modern world today.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Anran in view of Wang and in further view of Yang.
Regarding Claim 20, the combination of Anran and Wang teaches claim 1 from which 8 depends.
But, the combination does not expressly disclose a wearable device comprising the sensor.
However, biosensors are widely used in modern “smart” phones as is also taught by Yang (see entire Yang, specifically [00400 – “The biosensors can be used for non-invasive health monitoring and are wearable. In some embodiments, for example, the biosensors can be used to measure pH and glucose levels”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the combination of Anran and Wang biosensor into Yang’s wearable device.
Anran into Yang in the manner set forth above for, at least, this integration provides real-time detection of “heart rate and glucose levels” (Yang [0003]) which is being widely used in the modern world today.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/OMAR F MOJADDEDI/Examiner, Art Unit 2898